      Case 6:19-cv-06814-EAW-MWP Document 16 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JOSEPH SNOWDEN,
                                                              AMENDED SCHEDULING ORDER
                               Plaintiff,
                                                              19-CV-6814EAW
               v.

THE TOWN OF WEBSTER, a municipal entity,
et al.,

                               Defendants.




               Pursuant to a telephone status conference having been held on February 9, 2021,

and counsel for the parties having requested an extension of the factual discovery deadline

contained in this Court’s October 29, 2020 Amended Scheduling Order (Docket # 15), and good

cause having been shown, it is

               ORDERED that:

               1.      All factual discovery in this case, including depositions, shall be

completed on or before May 3, 2021. All motions to compel discovery shall be filed at least

thirty (30) days prior to the factual discovery cutoff.

               2.      All other deadlines contained in this Court’s October 29, 2020 Amended

Scheduling Order (Docket # 15) shall remain in full force and effect.

               No extension of the above cutoff dates will be granted except upon written

application, made prior to the cutoff date, showing good cause for the extension. Application for

extensions should be made to the Magistrate Judge. Joint or unopposed requests to extend the

deadlines set forth in this order need not be made by formal motion, but rather may be sought in a
     Case 6:19-cv-06814-EAW-MWP Document 16 Filed 02/09/21 Page 2 of 2




letter to the court. Letter requests must detail good cause for the extension and propose new

deadlines.

IT IS SO ORDERED.


                                                                 s/Marian W. Payson
                                                              MARIAN W. PAYSON
                                                            United States Magistrate Judge

Dated: Rochester, New York
       February 9, 2021




                                                2
